The opinion of the court was delivered by
Blanchard, J.
This case is identical in its facts, 'and as to the situation of the property involved in respect! to its liability for taxes for the years 1895 and 1896, as that of Leonidas C. Ferrell vs. George B. Penrose, City Treasurer, No. 13,529, just decided.
For the reasons therein assigned, and because the effect of the judgment in State ex rel. Cunningham vs. Board of Assessors, 52 La. Ann. 224, is to exempt the property here, as well as that of the said Ferrell, from taxation for the years named, the judgment appealed from in the instant case must be affirmed.
But this ruling is not to be held as applying tot years later than those as to which taxes were claimed on the property involved in the case in 52 La. Ann., supra.
As to later years, the question of the partial liability of the property for taxes, under the views expressed in the Ferrell case; is left open for consideration and action by the proper assessing officers of the State and city.
Judgment affirmed.